DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/10/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 1, 3, 4, and 6 have been withdrawn; and (2) the 35 U.S.C. 112(d) rejection of claim 6 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 3, 4, and 6
Withdrawn claims: 5
Previously cancelled claims: 2
Newly cancelled claims: None
Amended claims: 1, 5, and 6
New claims: None
Rejoined claims: 5
Claims currently under consideration: 1 and 3-6
Currently rejected claims: None
Allowed claims: 1 and 3-6

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art to the presently-amended claims, Sakata et al., discloses a similar fermented whey preparation having a comparable solids content (Abstract). However, the numerous specific limitations in the presently-claimed method, including the inclusion of the Lactobacillus acidophilus, the enriching step with sucrose/milk powder/carboxymethylcellulose, a specific pasteurization protocol, and specific inoculation volumes are considered to collectively render the claimed method and resultant product novel and non-obvious over the prior art.
Claims 1 and 3-6 are allowed.

Election/Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 5 is determined to be allowable for the reasons stated previously herein.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/31/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793